Memorandum by the Court. Appeal from an order of the Supreme Court at Trial Term in Schenectady County, which restored this action to the General Calendar. The Justice presiding at the calendar part ascertained, without factual contradiction, that the ease had been removed from the deferred calendar and appeared on the Ready *987Calendar prior to the expiration of one year, and thus within the rule, and that its purported dismissal as remaining on the deferred calendar beyond that time was through clerical error. Order affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Cooke, JJ., concur in memorandum by the court.